Citation Nr: 1453606	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 50 percent for the service-connected psychiatric disorder, characterized as depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.

3.  Entitlement to a rating in excess of 20 percent for status post total left shoulder arthroplasty.

4.  Entitlement to a compensable rating for residual scar, left shoulder, associated with status post total left shoulder arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The February 2010 rating decision on appeal included the issues of entitlement to an increased rating for depressive disorder, and entitlement to service connection for sleep apnea and posttraumatic stress disorder (PTSD).  The Veteran, in July 2010, filed a timely notice of disagreement (NOD) with all three issues; however, his March 2012 substantive appeal limited the appeal to the left shoulder issues decided in the January 2009 rating decision, as well as to entitlement to an increased rating for depressive disorder and entitlement to service connection for sleep apnea.  The PTSD claim was excluded from the appeal; thus, the Board will not consider it further.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013; a transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).
REMAND

The Veteran's claims require additional development prior to adjudication.

Service Connection Claim

The Veteran has not been afforded a VA examination in response to his claim for service connection for sleep apnea.  At the September 2013 hearing, the Veteran reported that he initially experienced trouble sleeping during his tour in Germany, which followed his Persian Gulf tour of duty.  He reported waking up a lot at night gasping for air.  The Veteran did not seek treatment and reported that he assumed that this was a symptom everyone experienced following a tour in the Persian Gulf.  He assumed it was due to the stress of service.  The Veteran recalled that this sleep interruption occurred every night once it started and that he felt tired everyday by afternoon.

A review of the record confirms that there was indeed no in-service treatment for sleep disturbance.  The first notation following service of sleep disturbance was in a June 1994 VA treatment record, just one year following the Veteran's separation from active duty.  A March 1997 VA examination report shows the Veteran's report that he feels tired in the afternoons.  In July 1998, the Veteran's wife submitted a statement reporting her observation that the Veteran had very abnormal sleep patterns for the prior four years, and that he is sluggish during the day.  In July 1998, a VA examiner assessed the Veteran's fatigue as being due to insomnia.  There is no further information related to the Veteran's sleeping patterns in the treatment records for several years.

At his hearing, the Veteran reported that while in the hospital for surgery, the medical staff noticed his sleep disturbance, abnormal breathing, and gasping for air, and referred him for a sleep study.  VA treatment records indeed document this sleep study in June 2009, the report of which notes that the Veteran was referred for the study due to "suspected sleep-disordered breathing."  Obstructive sleep apnea was confirmed.

The record, therefore, includes a current diagnosis of the disability claimed, VA treatment for sleep disturbance one year following the Veteran's separation from active service, as well as competent and credible lay statements of the Veteran and his spouse, which establish that the Veteran had symptoms of sleep disturbance, abnormal breathing, and daytime fatigue during his active service.  It is, however, unclear whether the current sleep apnea is related to the remote history of symptoms noted in the record shortly following the Veteran's separation from service, or the symptoms reported by him as having initially manifested in service.  At his Board hearing, the Veteran indicated that he would attempt to obtain a nexus opinion from his VA sleep apnea physician.  The Board left the record open so that the Veteran could obtain a written statement from this physician, but no such statement was received.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record:  contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2014).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83   (2006).  Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for obstructive sleep apnea.  Because no such examination has been conducted in this case, a remand is required.

Increased Rating Claims

The Veteran was last afforded a VA examination of his mental disorder in August 2009, more than five years ago.  His last left shoulder VA examination was in October 2008, more than six years ago.  Further, at the September 2013 hearing, the Veteran specifically testified that there has been a worsening of each of these disabilities since the October 2008 and August 2009 examinations, to include nearly continuous depression, isolation, suicidal ideation, as well as increased pain and limitation of motion of his shoulder, and pain and tenderness in his left shoulder scar.  As the evidence shows that the Veteran's disabilities may be of greater severity than the relatively remote examination reports reflect, the Board finds that a remand to afford the Veteran current VA examinations is in order.

Records

While the case is in remand status, development to obtain any outstanding records pertinent to these claims also should be completed.  Records dating through July 26, 2013, from the Central/South Texas Health Care System, and from the Houston VA Medical Center, are of record.  On remand, relevant outstanding records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2) (2014).

Supplemental Statement of the Case

In March 2012, the RO issued statements of the case with regard to each of the Veteran's pending claims.  Since the issuance of these statements of the case, VA treatment records dated through July 2013 were associated with the record.  While some of this evidence does not relate to or have a bearing on the issues on appeal, much pertinent evidence was not reviewed by the RO in conjunction with the issues remaining on appeal.  RO consideration of the additional evidence was not waived.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of any obstructive sleep apnea present during the period of this claim.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not included in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to any sleep disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to his period of active duty, or was caused or permanently worsened by any of his service-connected disabilities.  

The examiner must consider the Veteran's report of symptoms and the timing during which he initially observed those symptoms, and must consider the reports of sleep disturbance in the VA treatment records and by way of lay statements between 1994 and 1998.  For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should fully explain why he or she is unable to do so.

3.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran an appropriate VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected psychiatric disorder.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims folders should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.

4.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected left shoulder disability and the left shoulder scar.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not contained in the paper claims folders should be made available to and reviewed by the examiner(s).  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal, to include consideration of all evidence added to the record since the March 2012 statements of the case.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



